 1
 2
 3
 4
 5
 6
 7
 8
                               UNITED STATES DISTRICT COURT
 9
                                       DISTRICT OF NEVADA
10
11   THOMAS W. MCNAMARA,
                                                          Case No.: 2:17-cv-02966-GMN-NJK
12          Plaintiff(s),
                                                                          Order
13   v.
                                                               [Docket Nos. 109, 118, 121]
14   CHARLES M. HALLINAN, et al.,
15          Defendant(s).
16         Pending before the Court are three motions to seal filed by Defendants related to summary
17 judgment motion practice.      Docket Nos. 109, 118, 121.       Because those motions were not
18 sufficiently supported, the Court issued orders for Defendants to show cause why the underlying
19 materials should not be unsealed. Docket Nos. 125, 128, 129. Defendants responded that they
20 consent to unsealing generally, but that three exhibits were filed in error. Docket No. 132.
21         Accordingly, the Clerk’s Office is INSTRUCTED to strike the exhibits at Docket Nos.
22 108-3, 108-6, and 108-7. In all other respects, the motions to seal (Docket Nos. 109, 118, 121) are
23 DENIED. Except for the three exhibits stricken above, the Clerk’s Office is INSTRUCTED to
24 unseal Docket Nos. 108, 117, and 120, and the exhibits thereto.
25         IT IS SO ORDERED.
26         Dated: December 2, 2019
27                                                              ______________________________
                                                                Nancy J. Koppe
28                                                              United States Magistrate Judge

                                                    1
